Eiber, J.,
concurs in part and dissents in part and votes to affirm the order appealed from, in the following memorandum in which Thompson, J. P., concurs. This appeal presents an attempt by the plaintiffs to salvage a medical malpractice action against a physician by invoking the continuous treatment doctrine to toll the Statute of Limitations.
The present record discloses that the plaintiff Hilda Colonresto consulted with the defendant, Dr. Juan Carlos Pellín, on February 16, 1982. Dr. Pellín, who is not a surgeon, concluded that the patient was in need of surgery and, therefore, immediately referred her to the codefendants, Dr. Lester Van Ess and Good Samaritan Hospital, where she underwent an emergency appendectomy. Notably, Mrs. Colonresto’s admission to Good Samaritan Hospital occurred on the very day that she consulted Dr. Pellín regarding her condition.
On appeal to this court, the plaintiffs contend that since Dr. Pellín "procured” the hospitalization of Mrs. Colonresto, the negligence of each of the codefendants may be imputed to him, for accrual purposes, regardless of whether or not he otherwise participated in her care and treatment during that time. I cannot accept this argument nor can I concur in the majority’s rather broad conceptualization of the continuous treatment doctrine.
In the seminal case of Borgia v City of New York (12 NY2d 151, 157), the Court of Appeals explained that continuous treatment means treatment "for the same or related illnesses or injuries, continuing after the alleged acts of malpractice, not mere continuity of a general physician-patient relationship” (see also, McDermott v Torre, 56 NY2d 399). In order for the exception to be properly invoked, there must be some showing that the defendant sought to be charged provided continuous care and treatment, either directly or through a *830subsequent treating physician (see, Watkins v Fromm, 108 AD2d 233). Moreover, although a defendant who interposes the Statute of Limitations as an affirmative defense bears the burden of proving its applicability, a plaintiff who relies upon an exception thereto must prove that he comes within the exception (see, Connell v Hayden, 83 AD2d 30, 39).
The record in the instant case is utterly devoid of proof that the defendant Dr. Pellín directly treated Mrs. Colonresto at any time after their consultation on February 16, 1982. Indeed, the plaintiffs admitted in their bill of particulars that Dr. Pellin’s treatment of Mrs. Colonresto was limited to the February 16 office visit and that the acts and omissions which are alleged to constitute malpractice on the part of Dr. Pellín occurred exclusively on this date. The only evidence of any contact between Mrs. Colonresto and Dr. Pellín subsequent to their initial consultation is found in Dr. Pellin’s affidavit, wherein he admitted that he once visited Mrs. Colonresto while she was hospitalized on a purely social basis, to accommodate a friend. Dr. Pellín further averred that he did not treat Mrs. Colonresto during the period of her hospitalization at Good Samaritan Hospital, nor did he perform any acts on the occasion of their social visit or at any time thereafter which could conceivably support the application of the continuous treatment doctrine against him.
In their opposition papers, the plaintiffs simply characterized Dr. Pellin’s sworn assertions as "absurd”, but offered noting to refute the information he provided, despite the fact that it was the plaintiffs’ responsibility to lay bare their proof and to demonstrate the validity of their claims (see, Zuckerman v City of New York, 49 NY2d 557; Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065; Tepper v Feldman, 117 AD2d 595; De Boer v Lloyd’s Shopping Center, 115 AD2d 633). The affidavit submitted by the plaintiffs is singularly silent as to what form of treatment, if any, was rendered on the occasion of the only alleged contact between the parties subsequent to their initial consultation. Furthermore, while the majority heavily emphasizes that Dr. Pellin’s assertion that he did not bill the plaintiffs for this social visit was made "upon information and belief’, the fact nevertheless remains that his assertions stand uncontradicted. Clearly, the rendition of a bill for any services rendered on the date of his visit would be within the knowledge and/or possession of the plaintiffs and it is equally clear to me that the plaintiffs have simply failed to sustain their burden of demonstrating the existence of any triable issue of fact with respect to whether any direct treat*831ment was rendered by Dr. Pellín on a date subsequent to their consultation in February 1982. If Mrs. Colonresto had actually been examined or treated by Dr. Pellín during her hospitalization, she surely would have been able to tender proof far more compelling than the remark “absurd”, to which no jural significance could possibly attach. The evidentiary deficiencies which the majority has encountered in this record, in my view, are wholly attributable to the plaintiffs, who have offered noting to support their claim.
In stark contrast, Dr. Pellin’s affidavit recites, without contradiction, the operative facts of this case. After reviewing these facts, it becomes apparent that Dr. Pellin’s “treatment” of Mrs. Colonresto effectively terminated when he realized that she required a surgical procedure which he was unable to perform. He, therefore, promptly referred her to the codefendants so that she could receive the necessary medical care. While it is true that the absence of physical or personal contact between the physician and patient is not necessarily dispositive in determining whether there has been a continuous course of treatment, there must, at the very least, be some sort of “uninterrupted reliance upon the physician’s observation, directions, concern, and responsibility for overseeing the patient’s progress” (see, Richardson v Orentreich, 64 NY2d 896, 899). In the case at bar, it appears that total responsibility for Mrs. Colonresto’s care and treatment was entrusted to the codefendants when they accepted the referral, and there is absolutely no indication in the record that Dr. Pellín continued to participate and act as her physician, constructively or otherwise. The instant matter is a situation where the physicians involved are “independent professionals, with no relationship other than referrals for matters outside their field of expertise”, and the plaintiffs’ attempt to invoke the continuous treatment exception to toll the Statute of Limitations, in my opinion, should be rejected (see, Swartz v Karlan, 107 AD2d 801, 803).
”[W]here the relationship between the patient and the provider of treatment has been severed, or where continuing treatment for the same or related illness or injury, after the alleged malpractice, has been terminated, the continuous treatment doctrine loses its efficacy; there is simply no reason for a patient to defer the commencement of legal action to recover damages for the alleged malpractice” (see, Grellet v City of New York, 118 AD2d 141, 147-148). This rationale is particularly applicable to the facts at bar inasmuch as the acts of malpractice for which the plaintiffs seek to hold Dr. *832Pellín directly accountable were alleged to have occurred on February 16, 1982, and not during Mrs. Colonresto’s subsequent hospitalization.
Mrs. Colonresto, at the recommendation of Dr. Pellín, placed herself in the care of another physician who was able to perform the surgical procedure that she evidently needed. This physician, the codefendant Van Ess, was, from then on, responsible for whatever treatment he provided. No facts have been alleged by the plaintiffs to even suggest that Dr. Pellín had any input in the treatment rendered by the codefendants subsequent to the referral, or that Dr. Pellín had any legal relationship with those who provided medical services after February 16, 1982 (see, Meath v Mishrick, 68 NY2d 992). In this regard, it should be noted that "[i]t is no longer sufficient for imputation purposes to demonstrate that the treating doctor relied on somebody else’s diagnosis. Rather, a continued relationship must be shown between the treating doctor and the misdiagnosing defendant in order to prolong the statute of limitations against the latter” (see, McLaughlin, Supplementary Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 214-a [1987 Pocket Part], at 277; see also, Ruane v Niagara Falls Mem. Med. Center, 91 AD2d 1176, affd 60 NY2d 908; Florio v Cook, 65 AD2d 548, affd 48 NY2d 792; Kimball v Scors, 59 AD2d 984, lv denied 43 NY2d 648).
The record before us is utterly bereft of evidence that anything said or done during Mrs. Colonresto’s consultation with Dr. Pellín was subsequently relied upon by the codefendants. Along a similar vein, the absence of any evidence, or even an allegation by the plaintiffs, that there was a legal relationship between Dr. Pellín and the other named defendants, also proves fatal to the plaintiffs’ claims (see, Coyne v Bersani, 94 AD2d 961, affd 61 NY2d 939). Confronted by the factual allegation that the relationship between Dr. Pellín and the codefendants involved nothing more than a referral, it was incumbent upon the plaintiffs to set forth some proof tending to establish the contrary, i.e., that the relationship between the defendants was a continuous one which involved mutual responsibility for Mrs. Colonresto’s care and treatment. Although the majority is of the view that summary disposition of this case would be premature and that the plaintiffs were somehow deprived of the opportunity to engage in discovery, it bears noting that Special Term initially reserved decision on this motion and adjourned the instant case for more than a month in order to permit the parties to submit additional proof. It appears, however, that the plain*833tiffs failed to take advantage of this opportunity and, instead, were content to rely on the papers previously submitted.
In conclusion, the instant matter, I believe, falls far outside of the scope of the rule originally contemplated by the Court of Appeals in Borgia v City of New York (12 NY2d 151, supra). Dr. Pellín did not treat or continue to treat Mrs. Colonresto for the same or a related illness after he informed her on February 16, 1982, that she was in need of surgery. Referral alone, without any allegation or proof of the existence of an ongoing relationship between Dr. Pellín and the codefendants and without any evidence of participation by Dr. Pellín in the course of treatment subsequently rendered, was clearly insufficient to toll the running of the Statute of Limitations until Mrs. Colonresto’s discharge from the hospital (see, Swartz v Karlan, 107 AD2d 801, supra; Florio v Cook, supra).
Finally, as the court noted in Coyne v Bersani (supra, at 962): "[s]ince defendant’s treatment of plaintiff had terminated, the policy rationale underlying the continuous treatment doctrine of maintaining the physician-patient relationship to provide the most efficacious medical care will not be served by the application of the doctrine * * * Additionally, as a policy consideration, the practice of forwarding a patient’s medical file to another physician * * * should not be deterred by the possibility that such action may render the subsequent physician’s treatment imputable to the primary physician”.
I believe similar considerations militate against imputing constructive participation in subsequent treatment solely on the basis of a referral to other physicians, and I, therefore, vote to affirm the order appealed from.